 652312 NLRB No. 113DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1At the time of the hearing, the JBET position was vacant as aresult of the incumbent's recent promotion, but the Employer indi-
cated that it intends to fill the position in the near future.The Toledo Hospital and Teamsters, Chauffeurs,Warehousemen and Helpers Union, Local No.
20 International Brotherhood of Teamsters,
AFL±CIO, Petitioner. Case 8±RC±14711September 30, 1993DECISION ON REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe National Labor Relations Board has carefullyconsidered the Employer's request for review of the
Regional Director's Decision and Direction of Election
(pertinent portions are attached), as well as the Peti-
tioner's opposition brief. Having examined the relevant
portions of the record, we have decided to grant the
Employer's request for review and reverse the Re-
gional Director with respect to his exclusion of bio-
medical technologists and telecommunications techni-
cians from the skilled maintenance unit found appro-
priate; to permit employees in certain classifications to
vote under challenge; and to deny review with respect
to the Regional Director's exclusion of certain other
classifications from the skilled maintenance unit but to
modify his rationale.The Employer operates an acute care hospital. ThePetitioner, citing the Board's Health Care Rule (54
Fed.Reg. 16336, 284 NLRB 1580 (1988), sought a unit
of all the Employer's skilled maintenance employees.
The Regional Director included the following classi-
fications, all in the Employer's maintenance and plant
operations department, in the skilled maintenance unit
found appropriate: plumber journeymen; carpenter
journeymen; plasterer/painter journeymen; electrician
journeymen; stationary engineers; HVAC journeymen;
refrigeration mechanic journeymen; maintenance me-
chanic journeymen; maintenance mechanics; mainte-
nance mechanic helpers; incinerator operators;
groundskeepers; maintenance planners; and energy
management engineers. There are approximately 70
employees in the unit found appropriate. Most of the
unit employees are in the Employer's pay grades 10
and 12, while incinerator operators and groundskeepers
are in pay grades 4 and 5, respectively. None of the
maintenance department supervisors has any respon-
sibility for employees outside the department.In its request for review, the Employer contends thatthe Regional Director erred in excluding the following
classifications from the skilled maintenance unit: in-
ventory control coordinator and material handler in the
maintenance department; certified biomedical engineer-
ing technologist, biomedical engineering technologist,
and junior biomedical engineering technologist in the
biomedical engineering department; telecommuni-
cations technician and lead telecommunications techni-
cian in the telecommunications department; technicalanalyst and network analyst in the MIS department;hazardous waste transporter in the environmental serv-
ices department; adaptive equipment technician in the
physical medicine and rehabilitation department; senior
offset technician, sign fabricator/reprographics repair-
man, camera technician, and finishing operator/inven-
tory clerk in the reprographics department; radiology
service specialist in the radiology/diagnostic imaging
department; utilization technician and lead utilization
technician in the anesthesia services department; and
project manager in the engineering department. As in-
dicated above, we find merit to certain of the Employ-
er's arguments.The certified engineering technologists (CBETs),biomedical engineering technologists (BETs), and jun-
ior biomedical technologist (JBET)1classificationswork in the biomedical engineering department and re-port to the department manager. They repair equipment
used for the treatment or monitoring of patients. Some
of this type of equipment is maintained by the plant
operations department, and some is maintained by the
biomedical engineering department. The main work
area for employees in the biomedical engineering de-
partment is in the basement of the main hospital build-
ing, which also houses the main work area for the
plant operations department.CBETs must have a bachelor's degree in appliedphysical or biological sciences plus at least 3 years of
practical experience in electronics, or an associate's
degree in electronics plus at least 5 years' experience.
CBETs must also be certified. These employees repair
equipment, train equipment operators, inspect new
equipment, perform preventive maintenance, and mod-
ify equipment.BETs must have a bachelor's degree with a strongbackground in electronics, or an associate's degree
with at least 2 years' experience. Although not re-
quired to be certified, their job description states that
they must be ``certification eligible.'' Their duties are
essentially the same as those of the CBETs.The JBET is an entry level position requiring littleor no experience. The JBET must have an associate's
degree or academic equivalent. After working 1 year,
the JBET is evaluated by the other technologists to de-
termine if he or she is ready for promotion to BET.Employees in biomedical engineering are paid ac-cording to a market pay scale which is different from
the pay scale applicable to employees in the plant op-
erations department. The market pay grade system per-
mits pay ranges to fluctuate more frequently to reflect
wages paid to employees in these classifications at
other hospitals in order to keep these employees' pay
more competitive. CBETs, BETs, and the JBET are in 653TOLEDO HOSPITALmarket grades which afford them wages comparable tothose of plant operations department employees in
grades 14, 11, and 10, respectively. Biomedical engi-
neering employees sometimes work with employees
from the plant operations department.The Regional Director acknowledged that in SanJuan Medical Center, 307 NLRB 117 (1992), theBoard majority included biomedical technicians in a
skilled maintenance unit even though the biomedical
employees had more education, higher wages, and
worked different hours from the maintenance employ-
ees, and had little interaction and no interchange with
other employees included in the skilled maintenance
unit. Further, the Regional Director noted that in
Faulkner Hospital, 242 NLRB 47 (1979), a biomedicalelectronics technician was included in a skilled mainte-nance unit. The Regional Director distinguished SanJuan because there the employer had placed the bio-medical employees in the same department, under the
same department manager as the traditional skilled
maintenance employees (also the case in Faulkner),while here the Employer has placed biomedical tech-
nologists in a separate department under separate su-
pervision. The Regional Director also relied on the
Employer's use of a different pay scale for the bio-
medical technologists as further evidence of a lack of
community of interest.We do not agree with the Regional Director's exclu-sion of biomedical technologists from the skilled main-
tenance unit. Contrary to the Regional Director, we
find that the Board's recent decision in San Juan iscontrolling. There is no dispute that the Employer's
biomedical technologists perform the same type of
skilled work on complex, sophisticated machinery as
that performed by biomedical technicians in San Juan.That the Employer administratively placed these em-
ployees in a separate department, while perhaps a fac-
tor to be considered, is not a touchstone in determining
their unit placement. See, e.g., Jewish Hospital, 305NLRB 955 (1991), in which employees who were not
part of the employer's maintenance department were
nevertheless included in the skilled maintenance unit.
Also, we note that in San Juan the biomedical techni-cians and maintenance mechanics, while part of the
same department, did not share common immediate su-
pervision. We find it likely that biomedical tech-
nologists and other classifications of employees are
placed in various departments in different hospitals for
a variety of reasons, not all of which necessarily relate
to the employees' community of interest. Nor will the
Board be bound by an employer's concept of commu-
nity of interest. While, as the Regional Director notes,
the Board in its rulemaking emphasized the frequent
departmental and supervisory segregation of skilled
maintenance employees, this involved an across-the-
board unit scope determination, rather than a place-ment determination once the appropriateness of a par-ticular maintenance unit had been decided.With regard to the differing pay scales, the BETsand the JBET earn wages comparable to those received
by the Employer's traditional skilled maintenance em-
ployees. That CBETs earn somewhat more than most
other employees included in the skilled maintenance
unit, or that CBETs and BETs have higher educational
job requirements than those other employees, does not
require the exclusion of these classifications from the
skilled maintenance unit. San Juan Medical Center,supra. Similarly, that biomedical technologists maintain
and repair patient-related equipment, rather than plant
equipment, does not, under precedent, warrant exclud-
ing them from the unit. Id. Accord: Ingalls MemorialHospital, 309 NLRB 393 (1992). Accordingly, we findthat CBETs, BETs, and the JBET must be included in
the skilled maintenance unit.We further find, contrary to the Regional Director,that the lead telecommunications technician and the
telecommunications technician, both telecommuni-
cations department employees, properly are part of the
skilled maintenance unit. These technicians install,
maintain, and repair the Employer's telecommuni-
cations system, a sophisticated network involving a
4800-port, computer managed NEC telephone and
voice-mail system. All connections, wiring, and equip-
ment from the service entrance where trunk lines enter
the hospital are the responsibility of the telecommuni-
cations department. The telecommunications techni-
cians check telephones by taking them apart, replacing
cables, replacing computer chips, and performing other
repairs. The technicians also check the telephone lines;
using generators, meters, oscilloscopes, and other elec-
tronic and hand tools, the technicians check the wiring
system from the telephone through the jack, the termi-
nal block, and the main distribution frame, back to the
system computer. The technicians troubleshoot com-
puter ports, circuit boards, and the software program.
The technicians also install and move telephones, pull-
ing cable between the jack and the main distribution
center and computer.The lead telecommunications technician is requiredto have a 2-year degree in electronic engineering, 5
years of PBX installation and maintenance experience,
and current factory certification in two telephone sys-
tems. The telecommunications technician must have a
high school degree, 5 years of installation and mainte-
nance experience, and a current certification in one of
the telephone systems. Both technicians are required to
take continuing education courses as required by man-
ufacturers' warranties and perform essentially the same
job duties, although the lead technician does more in-
stallation work and the technician does more repair
work. 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The Board has not yet decided a case involving whether inciner-ator operators properly are included in a skilled maintenance unit,
and no request for review was filed as to the Regional Director's
inclusion of that classification in the instant case. Also, no request
for review was filed with regard to the Regional Director's inclusion
of the Employer's groundskeepers, although we note that the Board
has excluded groundskeepers from skilled maintenance units in pre-
vious cases. Ingalls, supra; Barnes Hospital, 306 NLRB 201 (1992).These technicians have contact with employees fromthe plant operations department as they work together
on various projects. For example, when telephone
cable is run for a new installation, employees from the
maintenance department install the telephone jack out-
let box and conduit, while the technicians pull cable
and make connections. The telecommunications depart-
ment is located not far from plant operations.As discussed above with respect to the biomedicaltechnologists, the Employer's administrative organiza-
tion of its telecommunications technicians into a sepa-
rate department is not a significant factor in the
Board's Director, the work performed by the tele-
communications technicians does involve the repair
and maintenance of the hospital's physical plant. The
telephone system is an integral and necessary part of
the physical plant, with cabling running through the
walls. In addition, the job functions of the Employer's
telecommunications techniciansÐmaintenance and re-
pair of complex, sophisticated hospital equipmentÐ
constitute skilled maintenance work. The education and
skill requirements for these jobs further supports a
finding that the telecommunications technicians prop-
erly are placed in the skilled maintenance unit.Finally, contrary to the Regional Director, the con-tact between the Employer's telecommunications tech-
nicians and the maintenance operations employees
when working together on telephone installations is the
kind of contact which supports a finding of a shared
community of interest. While of little weight here be-
cause of the lack of evidence regarding the frequency
or length of such contacts, it is not like the passing
contact between skilled maintenance employees and
other hospital employees who happen to be in the vi-
cinity or are pointing out needed repairs, which the
Board found to be insignificant in the rulemaking.
Hence, we shall include the lead telecommunications
technician and the telecommunications technician in
the skilled maintenance unit.With regard to the Regional Director's exclusion ofthe inventory control coordinator and the material han-
dler, we deny the Employer's request for review. In so
ruling, we note that the Employer's administrative
placement of these classifications within the plant op-
erations department does not require their inclusion in
the skilled maintenance unit, since their primary job
functions do not include skilled maintenance work on
hospital systems or equipment, and they are not ap-
prentices or acting as assistants or helpers. See IngallsMemorial Hospital, supra, in which a draftsman wasexcluded from a skilled maintenance unit when there
was no ground for inclusion apart from the employer's
administrative placement of the classification.With some modification to his rationale, we alsodeny review of the Regional Director's exclusion of
the following classifications from the skilled mainte-nance unit: hazardous waste transporters; adaptiveequipment technician; senior offset technician; sign
fabricator/reprographic repairman; camera technician;
finishing operator/inventory clerk; utilization techni-
cian; and lead utilization technician. Contrary to the
Regional Director's suggestion, however, we note that
the Board will not exclude a classification from a
skilled maintenance unit simply because the Employer
administratively has placed that classification in a dif-
ferent department. San Juan, supra; Ingalls, supra.Similarly, employees who maintain, repair and operate
complex, sophisticated equipment will not be excluded
from a skilled maintenance unit solely because that
equipment is not directly part of the physical plant. Id.The hazardous waste transporters neither performskilled maintenance work nor, as a regular job func-
tion, act as trainees, assistants or helpers to skilled
maintenance employees. Their interaction with the
maintenance mechanic, groundskeeper, and incinerator
operator, all included in the skilled maintenance unit
by the Regional Director,2is basically limited to theincinerator operator's occasionally helping transport
and box the waste, and the transporter's occasionally
assisting with yard work. Transporters may help main-
tenance mechanics do some general work, but there is
no indication of the nature or frequency of this work.
Based on these facts, we agree with the Regional Di-
rector's exclusion of this classification from the skilled
maintenance unit.The adaptive equipment technician (AET) designs,fabricates, maintains, and repairs ``equipment'' such as
splints, slings, braces, and padding, used for patients inthe physical medicine and rehabilitation department.
On one occasion he worked with the maintenance
planner to design and build a wheelchair. While the
AET does not engage in direct patient care work, as
did the excluded orthopedic technician in Jewish Hos-pital, the AET's work in fabricating and designing per-sonal equipment requiring patient measurements is
similar to the work of the excluded moldmaker in
Ingalls. Hence, we find that the Regional Directorproperly excluded the AET.With regard to the contested classifications in thereprographics department, the printer was properly ex-
cluded. See Ingalls, in which the Board excluded aprinting pressman having skills, functions, and experi-
ence similar to that of the Employer's printer. The
other classifications in the departmentÐsign fabri-
cator/reprographics repairman; camera technician; and 655TOLEDO HOSPITAL3Thus, at least five maintenance mechanics have been promotedto journeymen maintenance mechanics, and some have been pro-
moted to other higher skilled maintenance positions.4The Employer also requested review of the Regional Director'sexclusion of the project manager, an engineering department classi-
fication, from the skilled maintenance unit. However, because the
Employer offered no facts or argument in support of its request be-
yond listing the classification, and gave no record citations concern-
ing the project manager, its request for review fails to meet the re-
quirements of the Board's Rules and Regulations, and is rejected on
this basis.2In its brief, the Employer contends that the hearing should be re-opened for the introduction of evidence improperly excluded by the
hearing officer.Continuedfinishing operator/inventory clerkÐall work on ma-chinery which is unrelated to the hospital's physical
plant or to other, complex hospital equipment. The
sign fabricator/reprographics repairman works on
equipment such as printing presses, bindery machines,
camera equipment, cutters, folders, film and plate proc-
essors, and shrink wrap machines. Although this em-
ployee performs some repairs, normal maintenance,
and quarterly preventive maintenance on the equip-
ment, more complex repairs are contracted out. Also,
that the maintenance mechanic and plasterer/painter
occasionally help with sign installations does not re-
quire inclusion of the sign fabricator/reprographics re-
pairman in the skilled maintenance unit. Pay com-
parable to that of the maintenance mechanic, a lower
skilled unit employee, belies the Employer's contention
that it views the sign fabricator/repairman job as highly
skilled.With regard to the camera technician and the finish-ing operator/inventory clerk, the Employer argues that
the hearing officer erred in restricting the Employer to
making offers of proof and not permitting a full evi-
dentiary hearing. Based on the information contained
in the offers of proof concerning these classifications,we find that the hearing officer's ruling did not con-
stitute prejudicial error. These positions, on their face,
are not skilled maintenance. The camera technician
manufactures the printing plates for the pressman by
making a negative and burning the negative onto a
plate. The camera technician works with a horizontal
camera, film processor, plate burner, and plate proc-
essor. This employee's maintenance functions include
changing filters and bulbs, replacing rollers, and clean-
ing. The finishing operator/inventory clerk operates,
maintains, and repairs bindery equipment, including a
motorized papercutter, spindle drill and mechanized
paperfolder. None of the equipment used by either
classification relates to the hospital's physical plant or
to ``hospital-type'' equipment, and the finishing opera-
tor's equipment is not complex. While these
reprographic department positions require prior experi-
ence, neither requires special training or education be-
yond high school. Also, since the pressman and sign
fabricator are excluded from the skilled maintenance
unit, the camera technician's and finishing operator's
assistance to the sign fabricator, the finishing
operator/inventory clerk's cross-training in running the
press, and the camera technician's cross-training in
bindery operation, does not support inclusion of these
classifications. Finally, as indicated above, in Ingallsthe Board excluded from a skilled maintenance unit a
pressman who worked with similar machinery. We
therefore agree with the Regional Director that the
camera technician and the finishing operator/inventory
clerk properly are excluded from the skilled mainte-
nance unit.The Regional Director also properly excluded theutilization and lead utilization technician (``utilization
technicians''). The utilization technicians, while deal-
ing with equipment that ranges from fairly simple to
complex and sophisticated, perform only low level re-
pairs on the peripheral portions of the equipment. For
example, they replace batteries and probes, check
equipment for leaks, and clean components. They do
not have the training to repair internal systems of the
equipment and must call in the biomedical tech-
nologists for this work. The remainder of their time is
spent in inventory and supply work. The utilization
technicians are not required to have any specialized
education or experience. Unlike maintenance mechan-
ics, who are included in the skilled maintenance unit
and also perform some unskilled general maintenance,
there is no evidence that experience as a utilization
technician is a stepping stone to a more skilled mainte-
nance position included in the unit.3Lastly, we find that the Employer's request for re-view raises substantial issues with respect to the place-
ment of several contested classifications: the technical
analyst, who is responsible for the Employer's micro-computer equipment; the network analyst, who is re-
sponsible for the mainframe computer network; and
the radiology service specialists, who maintain, test,
and inspect equipment in the radiology/diagnostic im-
aging department. However, the Board concludes that
resolution of these issues requires further study and
perhaps additional facts, and can best be resolved
through use of the Board's challenge procedure. Ac-
cordingly, the request for review is denied with respect
to these classifications and the employees in these clas-
sifications shall be permitted to vote under challenge.
In all other respects, the Employer's request for review
is denied.4APPENDIXUpon the entire record in this proceeding, I findThe hearing officers' rulings made at the hearing are freefrom prejudicial error and are affirmed.2 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
During the course of the hearing, the hearing officer rejected theEmployer's attempt to introduce evidence regarding the following
employee classifications: maintenance mechanic; maintenance me-
chanic journeyman; groundskeeper; lead groundskeeper; maintenance
mechanic helper; orthopedic technician; camera technician; environ-mental service material coordinator; inventory control specialist
(Pharmacy); finish operator/inventory clerk (Reprographics); inven-
tory clerk (CMSSS); engineering department project manager; dis-
tribution department material handler; material handler/staging; mate-
rial handler/dietary; and inventory clerk/material handler.While refusing to permit record testimony regarding the above-noted classifications, the hearing officer permitted the Employer to
make oral offers of proof regarding the duties of the foregoing clas-
sifications.The Employer's motion to reopen the record is denied. As will bediscussed in more detail, infra, I have thoroughly reviewed the offers
of proof in light of the Board's Rule regarding appropriate units in
acute care hospitals and available case law and affirm the hearing
officer's rulings in this regard with the exception of the lead
groundskeeper.....Inventory control coordinator and material handlerThe inventory control coordinator (ICC) and the materialhandler work in the maintenance storeroom, which is located
in the basement of the hospital building. They are supervised
by the maintenance supervisor responsible for planning and
training of the support services department. The ICC is re-
quired to be a high school graduate with 3 years' experience
in a storeroom or warehouse environment. The material han-
dler is also required to have a high school education with a
minimum of 1 year's experience as a stockclerk or work in
a warehouse environment with a basic understanding of con-
struction equipment. Employees in both positions are com-
pensated at a pay grade 7. Their jobs are very similar and
they have, on occasion, filled in for each other.The material handler classification is considered an entrylevel position in the maintenance department. The employee
in this classification is more involved in the delivery and
transport of materials than the ICC. The material handler is
cross-trained to perform work as an incinerator operator and
works in general maintenance. Record testimony established
that the handler material spends approximately 10 percent or
less of his worktime performing maintenance mechanic work.The ICC monitors and replenishes materials within themaintenance storeroom. This employee takes inventories and
enters that information into storeroom computer. The ICC
occasionally assists the secretary I and senior clerk typist by
writing out work orders as they are phoned into the depart-
ment. The ICC is responsible for purchasing materials used
by the maintenance department. Generally, maintenance em-
ployees give the ICC a completed requisition form. The ICC
obtains a requisition number. Thereafter, either the ICC or
the maintenance employee may call the vendor.The ICC is involved in lending hand tools to employeesfrom other departments. If those hand tools are returned in
disrepair, the ICC will effect repairs. The ICC also occasion-
ally makes extension cords.When work orders are generated which require materialusage, the ICC or the material handler will enter that infor-
mation onto the work order. When parts are taken out of the
storeroom, these employees note the part number. They as-
semble supplies to be used on a particular job into ``kits.''They review manuals on new equipment to ensure that thereare spare parts on hand. According to their job descriptions,
these employees may be required to perform general mainte-
nance work as well as operation of the incinerator.The Petitioner contends that these positions should be in-cluded in the skilled maintenance unit. In its posthearing
brief, the Employer takes the position that these employees
can be included in the skilled maintenance unit only if a gen-
eral community of interest test is applied. The Employer con-
tends, however, that if such a test is applied, a myriad of
other job classifications outside of this department must also
be included in the unit along with all classifications in the
department.There is no evidence that the ICC performs any skilledmaintenance work nor does it appear that the ICC may be
classified as a ``trainee, helper or assistant'' of a skilled
maintenance employee. The fact that the ICC may effect
minor repairs on hand tools or make an occasional extension
cord does not render it a skilled maintenance position. I find,
therefore, that the ICC is not appropriately included in a
skilled maintenance unit.While the material handler is cross-trained to perform lowlevel functions as well as incinerator operation, he spends
less than 10 percent of his worktime performing such func-
tions. There is no evidence that the individual who fills this
position has any background in skilled maintenance work.
Based on the foregoing and the record as a whole, I find that
the material handler is not appropriately included in a skilled
maintenance unit.Biomedical engineering departmentEmployees in this department report to Department Man-ager Lee Lake and are responsible for the repair of patient-
related equipment. They repair equipment that comes in con-
tact with the patient, i.e., equipment which is used to give
a treatment or monitor a patient's condition. Record evidence
established that equipment is tagged to indicate whether it is
maintained by the biomedical engineering department or the
plant operations department. The main work area for these
employees is located in the basement of the main hospital
building. They also work out of four satellite shops.The certified biomedical engineering technologists(CBETs) must have a bachelor's degree in applied physical
or biological sciences with a minimum of 3 years of practical
experience in electronics or an associate's degree in elec-
tronics with a minimum of 5 years of experience. The em-
ployee must also be certified. These employees are respon-
sible for repairing equipment, training equipment operators,
inspecting new equipment, performing preventative mainte-
nance, and modifying equipment.Biomedical engineering technologists (BET's) must have abachelor's degree with a strong background in electronics or
an associate's degree with at least 2 years of experience. Al-
though they are not required to be certified, their job descrip-
tion states that they must be ``certification eligible.'' Their
job duties are essentially the same as the CBETs.The junior biomedical engineering technologist (JBETs) isan entry level position which requires little or no experi- 657TOLEDO HOSPITAL11Record testimony established that at the time of the hearing thisposition was vacant as a result of the incumbent's recent promotion,
but that the Employer intended to fill this position in the near future.12See Jewish Hospital, 305 NLRB 955 (1991).13Inasmuch as there is no petition for a technical unit before me,I need not reach the issue of whether the biomedical employees are
technical employees. Were I required to do so, I would find that they
are, in fact, technical employees. Such a finding is not precluded by
the Board's decision in San Juan. There, the Board noted that it con-templated ``varying degrees of skill among classifications to be in-
cluded in skilled maintenance units.'' (Citation omitted.) The Board
also noted that the record demonstrated that other employees des-ignated as technical by that employer were primarily involved in di-
agnostic work and not equipment repair. First, there is no such
record evidence here. Second, based on the facts of this record, in-
cluding the already noted administrative compensation difference ac-
corded these employees, their educational backgrounds, and areas of
expertise, I would find that they would be more properly included
in a technical unit.14In view of my decision, I need not reach the issue of whetherthe biomedical department secretary should be included in the unit.
Were I required to reach such a decision, I would find that she
would be excluded from the unit on the same basis as the clericals
in the maintenance department.ence.11Employees in this classification must have an associ-ate's degree or the academic equivalent. After these employ-
ees have worked for 1 year, they are evaluated by the tech-
nologists to determine if they are ready to go on to the next
classification. These employees work almost exclusively in
central supply, but occasionally perform some of their work
in physical therapy.Employees in this department are paid according to a mar-ket pay scale, which is different from the compensation lev-
els accorded employees in the maintenance department. The
market pay grade system permits the pay grade to fluctuate
more easily to reflect wages paid to employees in these clas-
sifications in other hospitals. In this manner, the Employer
can keep the pay more competitive. The CBETs are com-
pensated at grade 50 which, according to record testimony,
is roughly equivalent to a pay grade 14. The BETs are com-
pensated at a grade 49 which is roughly comparable to pay
grade 11. The JBETs are compensated at a grade 48 which
is roughly comparable to a pay grade 10.Record testimony demonstrates that biomedical employeessometime work with employees from the maintenance de-
partment. For example, employees in those departments are
responsible for repairing distinct portions of the ambulances
used by the Employer. Biomedical employees are responsible
for repair and maintenance of equipment taken on board the
ambulance while maintenance department employees work
on the ambulance itself.The biomedical engineering department has its own proce-dure for tracking and performing preventative maintenance,
which is similar to the procedure used in the maintenance de-
partment. The procedure for keeping track of corrective work
orders is also similar to, but separate from, that used in the
maintenance department.The Petitioner takes the position that employees in this de-partment should not be included in the skilled maintenance
unit. The Employer, in its posthearing brief, takes the posi-
tion that these employees should be included if maintenance
mechanic journeymen and electrician journeymen are in-
cluded.In San Juan Medical Center, 307 NLRB 117 (1992), theBoard determined that the Regional Director had correctly
included biomedical technicians in a skilled maintenance
unit. In that case, the Board noted that the biomedical em-
ployees were in the same department as the maintenance me-
chanics and were under the same department manager. The
Board held that the fact that biomedical employees had more
education, higher wages, and different hours from the main-
tenance employees, and had little interaction and no inter-
change with other skilled maintenance employees did not
preclude inclusion in the skilled maintenance unit. The Board
noted that while these employees maintained equipment used
in direct patient care, their job duties did not include direct
patient care and they could not be excluded from the unit on
that basis.12In Faulkner Hospital, 242 NLRB 47 (1979), a biomedicalelectronics technician was included in a skilled maintenance
unit. That employee was part of the maintenance department.The Board noted that all the employees in the unit con-stituted a distinct administrative subdivision of the employ-
er's facility which included separate supervision.In the instant case, unlike the situation presented in SanJuan, the Employer has placed the biomedical employees ina separate department under separate supervision. Therefore,
the Employer's own organizational structure is indicative of
the lack of a community of interest among these employees.
This is further demonstrated by the fact that employees in the
biomedical department are not only higher paid than most
maintenance department employees, but they are paid on an
entirely different pay scale. The Employer, in recognition of
the unique nature of the work performed by biomedical em-
ployees, has chosen to pay them pursuant to a pay scale
which permits the Employer more latitude to compete with
other hospitals for competent biomedical employees.I am mindful that the Board, in Second Notice of ProposedRulemaking, 284 NLRB 1516, 1592 (1987), noted that bio-medical technicians generally perform work similar to that of
traditional skilled maintenance employees. The Board did
not, however, mandate their inclusion in a skilled mainte-
nance unit nor did the Board include biomedical technicians
in its list of employees generally included in skilled mainte-
nance units. By failing to do so, the Board left the issue of
their inclusion to a case-by-case determination. In its only
post-Rule decision, San Juan, the Board did include bio-medical technicians in the skilled maintenance unit. How-
ever, as noted, biomedical employees in that case were in the
same department as the rest of the skilled maintenance em-
ployees.Based on the facts presented by this case, I find that thebiomedical technicians are not properly included in the
skilled maintenance unit.13In so finding, I note that the Em-ployer has placed them in a separate department, they are
separately supervised and are paid pursuant to a completely
different pay scale.14Telecommunications departmentThis department is responsible for the maintenance, instal-lation, repair, and operation of the Employer's the Tele-
communications system which includes a telephone system,
voice mail, television system, and fax network. The Em-
ployer raised an issue regarding the inclusion of three classi- 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15The department also has employees classified as operators anda department secretary.16There is no indication as to whether the incumbent has any col-lege credits.17I do not agree with the Employer's assertion that pursuant to theBoard's holding in San Juan Medical Center, supra, the fact thatthese employees are in a different department and under different su-
pervision is of no legal significance. As indicated in more detail,
above, the employees at issue there were, in fact, in the same depart-
ment and under the same supervision as the traditional skilled main-
tenance employees. Indeed, as noted above, the Board, in its rule-making procedures, placed great emphasis on the departmental and
supervisory segregation of skilled maintenance employees.18The record discloses that the incumbent network analyst holdsan associate's degree in computer technology and a bachelor's de-
gree in recreation management.fications this in department in the skilled maintenance unit.At issue are the inclusion of the lead telecommunications
technician, telecommunications technician, and telecommuni-
cations specialist.15Joan Tipping serves as the departmentmanager. The department is located in the basement of the
main hospital facility.The lead telecommunications technician and the tele-communications technician are responsible for the installa-
tion, maintenance, and repair of the Employer's telephone
system. The lead technician is required to have a 2-year de-
gree in electronic engineering, 5 years of PBX installation
and maintenance experience, and a current factory certifi-
cation in two telephone systems. The telecommunications
technician must have graduated from high school, have 5
years of installation and maintenance experience, and a cur-
rent certification in one of the telephone systems. Both tech-
nicians are required to take continuing education courses as
required by manufacturers' warranties.Record testimony established that employees in both clas-sifications perform essentially the same job duties, although
the lead technician spends more time on installation of equip-
ment, while the technician is generally more involved in the
repair of existing equipment.These technicians have contact with employees from themaintenance department as they work together on various
projects. For example, when telephone cable is run for a new
installation, employees from the maintenance department in-
stall the telephone jack outlet box and conduit while the
technicians pull cable and make connections.The telecommunications specialist is responsible for theday-to-day operations of the computerized cable and satellite
television system. The specialist is required to diagnose and
repair problems in the cable and satellite system and also re-
sponds to calls regarding problems with the fax machines.
The job description for this position states that the specialist
must be a high school graduate with ``two to three years of
college desired.''16The Petitioner contends that these employees should notbe included in the skilled maintenance unit, noting that these
employees are separately supervised and have no ``routineand continuing functional integration'' with plant operations
department employees.In its posthearing brief, the Employer takes the positionthat employees in these classifications should be included in
a skilled maintenance unit, arguing that employees in similar
classifications have been included in other regional decisions.
As indicated, those decisions have no precedential value.Again, the Employer's own organizational structure indi-cates that these employees, who work in a different depart-
ment under different supervision,17do not share a commu-nity of interest with skilled maintenance employees in theplant operations.The fact that the telecommunications employees come intocontact with skilled maintenance employees while perform-
ing their job duties does not require a finding that they,
themselves, are skilled maintenance employees. I note that
even in those instances where they may work with skilled
maintenance employees on the same job order, the functions
of the two groups of employees are separate and distinct.
Unlike skilled maintenance employees, it does not appear
that their primary job function is the repair and maintenance
of the Employer's physical plant systems.Based on the foregoing and the record as a whole, I findthat the lead telecommunications technician, telecommuni-
cations technician, and telecommunications specialist are not
skilled maintenance employees within the meaning of the
Board's Rule and, therefore, are excluded from the skilled
maintenance unit.Employees in other departmentsThe Petitioner contends that none of the following classi-fications of employees are appropriately included in the
skilled maintenance unit. In its posthearing brief, the Em-
ployer generally takes the position that employees in these
classifications should be included in the unit. I note thatmany of the following categories were the subject of proffers
at the hearing. As noted above, I find that the hearing officer
properly excluded record testmony regarding these cat-
egories. A review of the proffers and job descriptions estab-
lishes that the employees at issue do not perform skilled
maintenance work and have been typically excluded from
such units. Nothing in the Employer's offer of proof or the
job description warrants their inclusion in the unit. Addition-
ally, I note that the proffered evidence is in substantial ac-
cord with job descriptions for those classifications.Management information services departmentThis department provides total computer support for theEmployer's organization. Douglas Carey is the department
director. The department is broken down into three divisions:
information services which employs the technical analyst
who is responsible for microcomputer equipment repair;
technical services which employs the network analyst who is
responsible for mainframe equipment and peripheral repair;
and data processing.The network analyst must have 1 year of experience as anetwork analyst with an associate's degree in computer
science or equivalent experience. Although a bachelor's de-
gree is preferred, it is not required.18He is responsible forthe mainframe computer network including installation of
CRT's and printers and coordination of cable pulls. Accord-
ing to the evidence, this employee spends approximately 70
percent of his time on repair functions .The technical analyst is involved in the installation, main-tenance, repair, and upgrade of microcomputer equipment.
The position requires a bachelor's degree in computer 659TOLEDO HOSPITAL19The Employer cites Jewish Hospital, 305 NLRB 955 (1991), insupport of the inclusion of these employees in the skilled mainte-
nance unit. Contrary to the Employer's assertion, the Board did not
``uphold the Regional Director's'' determination with regard to the
inclusion of a computer engineer in a skilled maintenance unit. The
employer there did not request review of that portion of the Regional
Director's decision. This issue was not, therefore, before the Board.20The record is silent as to how often this occurs or preciselywhat type of work that they do to assist the maintenance mechanics.23The Employer correctly points out that the construction ofequipment used in patient care does not, of itself, disqualify an em-
ployee from a skilled maintenance unit. In Jewish Hospital, supra,the Board excluded an occupational therapy craftsman not only be-
cause he did not operate, maintain, or repair the employer's physical
plant but also because his primary job duties included direct patient
care.24The Employer contends that this position should be included inthe unit, arguing that the Board ``unequivocally held as much'' in
San Juan Medical Center, supra. In that case, the Board noted thatContinuedscience, or a related field, or an associate's degree withequivalent work experience. The job description for the posi-
tion states the employee must have a minimum of 2 years
of mini/micro or mainframe repair experience. The incum-
bent has an associate's degree in data processing.The record indicates that both analysts work with elec-trician journeymen to coordinate cabling of new computer
systems. After the cable is installed by the electrician, the an-
alysts connect the cable to the computer.The Petitioner contends that these employees are not prop-erly included in the skilled maintenance unit. In its
posthearing brief, the Employer contends that they should be
included in the skilled maintenance unit.19Environmental services departmentEmployees in this department are responsible for transport-ing hazardous and other waste products and providing clean-
ing services. The director of the department is John
Matuszynski. The record establishes that there are approxi-
mately 225 employees in this department, the majority of
whom provide cleaning services and are classified as special-
ist I or specialist II. There are also three employees who are
classified as hazardous waste transporters and one is classi-
fied as a material coordinator. The employees in the last two
classifications are at issue here.The hazardous waste transporters report to EnvironmentalServices Department Supervisor Bill Blanton. They are re-
sponsible for removing trash, including hazardous or infec-
tious waste, and taking it to the incinerator.According to witness testimony, on occasions when the in-cinerator is down, the incinerator operator may help the
transporters move and box the waste products. The transport-
ers also occasionally assist with yard work. They may also
assist maintenance mechanics who are doing work in the en-
vironmental services department.20The material coordinator also reports to SupervisorBlanton. According to the Employer's proffer, this employee
is responsible for repairing and hanging window and cubicle
curtains, filling and repairing sanitary dispensers, and per-
forming supply and inventory functions for the department.
When repairs are beyond her ability she seeks assistance
from maintenance mechanics.....Physical medicine and rehabilitation departmentThe adaptive equipment technician (AET) is responsiblefor the design, fabrication, maintenance, and repair of equip-
ment used for patients in physical medicine and rehabilita-
tion. The AET works under the direction of physical and oc-
cupational therapists. While the AET may have some direct
contact with patients for measurements, his job does not in-volve direct patient care.23He is also responsible for inven-tory control and purchasing in the department.The record indicates that on one occasion the AET workedwith the maintenance planner to design and build a wheel
chair.Reprographics departmentThe manager of this department is Leonard Gorski. Thedepartment is responsible for all printing done at the facility.The senior offset technician functions as a pressman. Theposition requires 4 years of experience operating printing
presses. He runs the offset printing press and is responsible
for daily preventative maintenance making sure that the press
has sufficient oil and effecting minor repairs.The sign fabricator/reprographics repairman manufacturesand installs signs used throughout the hospital. The position
requires a high school diploma and 3 years of experience in
the repair of offset printing or industrial graphics equipment.
According to record testimony, at one time sign fabricator
and installation were performed by the maintenance depart-
ment. Employees of that department will occasionally assist
the sign fabrication in hanging signs. The employee in this
position is also responsible for repair equipment within the
department. Repairs beyond his capability are contracted out.
He also performs regular preventive maintenance on the
equipment.According to the Employer's proffer, the camera techni-cian manufactures the printing plates for the pressman. The
position requires 4 years' experience operating the various
pieces of equipment necessary to perform job functions. The
camera technician performs regular preventative maintenance
on his equipment and also effect some repairs.According to the Employer's proffer, the finishingoperator/inventory clerk operates, maintains, and repairs
bindery equipment. The position requires a high school di-
ploma and 3 years of experience operating bindery equip-
ment.Radiology/diagnostic imaging departmentTim Jakacki is the administrative director of this depart-ment. The radiology service specialists would normally re-
port to the manager of support services but as that position
is currently vacant, the specialists report directly to Jakacki.
The radiology service specialists maintain, test, and inspect
equipment within the department. They assist in calibration
and installation of the equipment and perform general pre-
ventative maintenance. They occasionally work with mainte-
nance employees on the repair of various pieces of equip-
ment. The incumbents in the position do not hold associate's
degrees. They have received on-the-job training and have
completed an in-service training program.24 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the biomedical employees at issue had similar hours and lowerwages than the radiology technician who had been included in the
unit. There is no discussion of the job duties of the radiology techni-
cian's duties or skills or whether that employee had been included
as a result of stipulation by the parties. In short, that employee's in-
clusion in the unit was not an issue which had been presented to,
or decided by, the Board.25Other job classifications within the department also include reg-istered nurse, respiratory therapist, clinic therapist, and secretary.Anesthesia services departmentThe employees at issue in this department are the utiliza-tion technicians and the lead utilization technicians.25Thesetechnicians are responsible for inventory control and supply,
reprocessing of equipment, and general and preventative
maintenance of monitors and machines used in the depart-
ment. With regard to their maintenance function, they work
on machines like blood pressure machines, pulse oximeters,
blood warmers, fusion pumps, and the breath spirometer.
When problems occur which they cannot repair, they work
closely with employees from the biomedical department. The
job description for the position states that these employees
must be high shool graduates with a minimum of 1 year of
college and 2 to 3 years of hospital experience.One employee is designated as the lead technician. Thelead spends most of his time performing the same duties as
other technicians. Approximately 10 percent of the leads time
is spent working with salesmen and representatives.Engineering departmentThe Employer proffered that the project manager in thisdepartment performs the same functions as the maintenance
planners in the department. According to the Employer, the
difference between the two positions is that the maintenance
planners deal with existing facilities whereas the project
manager deals with renovation or new construction. The two
classifications work closely together, consulting on an almost
daily basis. The project manager has undertaken ``hands on''
work such as removing ceiling tiles to determine the nature
and extent of construction projects. The job description for
this position states that the incumbent must have an associ-
ate's degree in architecture/construction and a minimum of 5
years of experience in the construction field.Findings and ConclusionsBased on the foregoing and the record as a whole, I findthat none of the employees in the foregoing job classifica-
tions are appropriately included in a skilled maintenance unit.As noted, in its Second Notice of Proposed Rule Making,284 NLRB 1580 (1988), the Board determined that a sepa-
rate unit of skilled maintenance employees is an appropriate
unit. In reaching such a determination, the Board relied, in
part, on the fact that skilled maintenance employees are nor-
mally placed in separate departments with their own super-
vision and are not supervised by people from outside of their
department.None of the employees in the foregoing classifications iswithin the maintenance department nor do they share super-vision with skilled maintenance employees. As noted above,I do not agree with the Employer's sweeping interpretation
of the Board's holding in San Juan Medical Center. That de-cision does not abolish the legal significance of departmental
and supervisory separation of skilled maintenance employees.The Board was aware of the fact that the nature of theirjob often brings skilled maintenance employees into contact
with employees in other departments. Just as such contact
did not warrant the inclusion of skilled maintenance employ-
ees in a larger unit, such contact cannot serve to bring other
employees into the skilled maintenance unit. Therefore, the
fact that employees in the above-noted classifications may
have ongoing, regular contact with skilled maintenance em-
ployees is of no legal consequence.The Board found that skilled maintenance units shouldgenerally include all employees involved in the maintenance,
repair, and operation of the hospital's physical plant systems,
as well as their trainees, helper, and assistants. Sometimes
relatively unskilled workers can be included in a skilled
maintenance unit if they are involved in the maintenance, re-
pair, and operation of the physical plant systems or are a part
of a separate department.Employees in the forgoing classifications do not maintain,repair, or operate the Employer's physical plant nor do they
assist in the operation thereof. Many of the employees in the
disputed classifications do maintain and repair sophisticated
hospital equipment. The Employer seems to argue that such
duties require their inclusion in the unit pursuant to the
Board's holding in San Juan. As noted above, I do not agree.The logical conclusion of the Employer's argument is that
skilled maintenance employees are now defined employees
who work with tools. I do not believe that is the intent of
Board's Rule.Clearly, there are employees in various other departmentswho work with tools in fulfilling their job duties. They may
even work with some of the same tools used by skilled main-
tenance employees. No reasonable argument can be made
that any and all employees who work with tools for that rea-
son alone should be included in a skilled maintenance unit.I find, therefore, that employees in the following classi-fications are not skilled maintenance employees and shall be
excluded from the following unit:Technical analyst; network analyst; hazardous wastetransporters; environmental service department materialcoordinator; orthopedic technician; adaptive equipment
technician; respiratory care sterilization technician; res-
piratory care equipment supply coordinator; senior off-
set technician; sign fabricator/reprographics repairman;
camera technician; finishing operator/inventory clerk
(reprographics); radiology service specialists; CMSSS
technician I; CMSSS technician II; CMSSS technical
support clerk; CMSSS inventory clerk; utilization tech-
nician (anesthesia); lead utilizaton technician (anesthe-
sia); inventory control specialist (pharmacy); project
manager (engineering); distribution department material
handlers.